DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Response to Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 9-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi, US 2010/0110112, in view of Hempson, US 2012/0154462.

Regarding Claim 1, Nakanishi (Figs. 9-11) teaches a computer-implemented method for displaying an image, the method comprising:
-determining a first vertical scan position associated with a plurality of screen pixels included in a display screen (e.g., Scan of the first row consisting of display areas 1a’ to 1f’; par. 0128), wherein the first vertical scan position indicates a first sequence of screen pixels being updated (e.g., Pixels in display areas 1a’ to 1f’); 
-identifying a first sequence of light sources included in the display screen that is capable of being updated via a single burst operation and is responsible for illuminating the first sequence of screen pixels (e.g., After the pixels in display areas 1a’ to 1f’ are scanned, the light emission of the display areas in all rows are updated, including the LEDs in row 1, which is considered a “first sequence of light sources.”  This light emission update is considered a “single burst operation”; par. 0128); and 

performing one or more operations associated with the single burst operation to update each light source included in the first sequence of light sources (e.g., LEDs in row 1 of light emitting section 21 is in parallel with pixels in row 1 of liquid crystal panel 10, as shown in Fig. 10), wherein the first sequence of light sources illuminates the first sequence of screen pixels to display at least a first portion of the image (e.g., LEDS in row 1 of light emitting section 21 illuminate the pixels of row 1 of liquid crystal panel 10).

Nakanishi does not teach determining a first set of instructions associated with both the first vertical scan position and a first sequence of light sources included in the display screen. 

However, Hempson teaches a program that provides instructions for updating a group of pixels and a corresponding backlight region (e.g., Instructions stored in memory can execute specific tasks of Hempson; par. 0039.  Data to be written into the pixels is synchronized with corresponding backlight region, which is considered a “first sequence of light sources”; par. 0043).  In the combined invention, instructions for driving the first vertical scan position and first sequence of screen pixels as outlined above would be considered a “first set of instructions.”  The claim limitations would therefore be achieved. 

(par. 0039). 

Regarding Claim 2, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

Nakanishi (Fig. 10) further teaches wherein the first sequence of light sources is included within a first row of light sources that resides at a vertical position in the display screen associated with the first vertical scan position (e.g., LEDs in row 1 are included in the first row of light sources that correspond to the pixels in 1a’ to 1f’).

Regarding Claim 3, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

The combined invention further teaches wherein determining the first set of instructions comprises evaluating a first program to identify a portion of the program that should be executed when the first sequence of pixels is being updated (e.g., Updating all the display areas after the pixels in display areas 1a’ to 1f’ are scanned is considered a “first program that identifies a portion of the program”; par. 0039, 0043).



Regarding Claim 6, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

Nakanishi (Figs. 9-11) further teaches wherein each light source (210) included in the first sequence of light sources is coupled to a first driver circuit (22), and wherein the first driver circuit (22) supplies current to each light source included in the first sequence of light sources (LEDs in row 1) based on a first set of current values transmitted to the first driver circuit (e.g., LED driver 22 drives LEDs 210; par. 0084). 

Hempson further teaches the concept of a set of instructions (par. 0043). 

Regarding Claim 9, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

The combined invention further teaches wherein the first set of instructions (Hempson) is generated based on a first topology associated with the first sequence of light sources (e.g., The wiring between LED Driver 22 and light emitting section 21 is considered a “first topology” that is associated with the light sources in row 1 of region 1; Nakanishi).  
Regarding Claim 10, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

Nakanishi (Fig. 10) further teaches wherein the first sequence of screen pixels comprises a sequence of liquid-crystal display pixels (e.g., Display areas 1a’ to 1f’; par. 0021), and the first sequence of light sources comprises a sequence of light-emitting diodes (e.g., Light emission section 21 is comprised of LEDs par. 0022).

Regarding Claim 11, Nakanishi (Figs. 9-11) teaches a display device, comprising: 
-a display screen (10), including:
-a plurality of light sources (210), and
-a plurality of screen pixels that emit light when illuminated by the plurality of light sources (e.g., Pixels in liquid crystal panel 10 emit light when illuminated by LEDs 210; par. 0083); and
-a display controller (30, 40, 50) that causes the display screen to display a first image by performing the steps of:
determining a first vertical scan position associated with the plurality of screen pixels (e.g., Scan of the first row consisting of display areas 1a’ to 1f’; par. 0128), wherein the first vertical scan position indicates a first sequence of screen pixels being updated (e.g., Pixels in display areas 1a’ to 1f’), identifying a first sequence of light sources included in the display screen that is capable of being updated via a single burst operation and is responsible for illuminating the first sequence of screen pixels (e.g., After the pixels in display areas 1a’ to 1f’ are scanned, the light emission of the display areas in all rows are updated, including the LEDs in row 1, which is considered a “first sequence of light sources.”  This light emission update is considered a “single burst operation”; par. 0128),
and at least partially in parallel with the first sequence of screen pixels being updated (e.g., LEDs in row 1 of light emitting section 21 is in parallel with pixels in row 1 of liquid crystal panel 10, as shown in Fig. 10), performing one or more operations associated with the single burst operation to update each light source included in the first sequence of light sources, wherein the first sequence of light sources illuminates the first sequence of screen pixels to display at least a first portion of the image (e.g., LEDS in row 1 of light emitting section 21 illuminate the pixels of row 1 of liquid crystal panel 10).

Nakanishi does not teach determining a first set of instructions associated with both the first vertical scan position and the first sequence of light sources included in the plurality of light sources.

However, Hempson teaches a program that provides instructions for updating a group of pixels and a corresponding backlight region (e.g., Instructions stored in memory can execute specific tasks of Hempson; par. 0039.  Data to be written into the pixels is synchronized with corresponding backlight region, which is considered a “first sequence of light sources”; par. 0043).  In the combined invention, instructions for driving the first vertical scan position and first sequence of screen pixels 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakanishi with the above teachings of Hempson.  Hempson suggests that its program allows for implementation of its backlight driving method through software (par. 0039). 

Regarding Claim 12, Nakanishi in view of Hempson teaches the display device of claim 11.

Nakanishi (Fig. 10) further teaches wherein the first sequence of light sources is included within a first row of light sources that resides at a vertical position in the display screen associated with the first vertical scan position (e.g., LEDs in row 1 are included in the first row of light sources that correspond to the pixels in 1a’ to 1f’).

Regarding Claim 13, Nakanishi in view of Hempson teaches the display device of claim 11.

The combined invention further teaches wherein determining the first set of instructions comprises evaluating a first program to identify a portion of the program that should be executed when the first sequence of pixels is being updated (e.g., Updating all the display areas after the pixels in display areas 1a’ to 1f’ are scanned is considered a “first program that identifies a portion of the program”; par. 0039, 0043).

The same rationale used to combine Nakanishi and Hempson in claim 10 applies here and will not be repeated. 

Regarding Claim 17, Nakanishi in view of Hempson teaches the display device of claim 11.

The combined invention further teaches wherein the first set of instructions is generated based on a first topology associated with the first sequence of light sources (e.g., The wiring between LED Driver 22 and light emitting section 21 is considered a “first topology” that is associated with the light sources in row 1 of region 1; Nakanishi).

Regarding Claim 18, Nakanishi in view of Hempson teaches the display device of claim 17.

Nakanishi (Fig. 9) further teaches wherein the first topology comprises a mapping between screen coordinates associated with the first sequence of light sources and wiring configurations associated with the first sequence of light sources (e.g., Connection between LED Driver 22 and the light emitting area 3d in row 1 is considered a “mapping”).
Regarding Claim 20, Nakanishi (Figs. 9-11) teaches a subsystem included within a display device for configuring a plurality of pixels to display an image, the subsystem comprising:
a controller (30, 40, 50) that performs the steps of:
-determining a first vertical scan position associated with a plurality of screen pixels included in the display screen (e.g., Scan of the first row consisting of display areas 1a’ to 1f’; par. 0128), wherein the first vertical scan position indicates a first sequence of screen pixels being updated (e.g., Pixels in display areas 1a’ to 1f’),
-identifying the first sequence of light sources included in the display screen that is capable of being updated via a single burst operation and is responsible for illuminating the first sequence of screen pixels (e.g., After the pixels in display areas 1a’ to 1f’ are scanned, the light emission of the display areas in all rows are updated, including the LEDs in row 1, which is considered a “first sequence of light sources.”  This light emission update is considered a “single burst operation”; par. 0128),
and
-at least partially in parallel with the first sequence of screen pixels being
updated (e.g., LEDs in row 1 of light emitting section 21 is in parallel with pixels in row 1 of liquid crystal panel 10, as shown in Fig. 10), performing one or more operations associated with the single burst operation based on the first set of instructions to update each light source included in the first sequence of light sources, wherein the first sequence of light sources illuminates the first sequence of screen (e.g., LEDS in row 1 of light emitting section 21 illuminate the pixels of row 1 of liquid crystal panel 10).

Nakanishi does not teach a memory that stores a first set of instructions associated with both a first vertical scan position and a first sequence of light sources included in a display screen; and obtaining the first set of instructions from the memory based on the first vertical scan position. 

However, Hempson teaches the concept of a program stored in memory that executes a method of updating a group of pixels in parallel with its corresponding backlight region (par. 0039, 0043).  In the combined invention, a program would execute the above method of Nakanishi.  The claim limitations “memory that stores a first set of instructions associated with both a first vertical scan position and a first sequence of light sources” and “obtaining the first set of instructions from the memory based on the first vertical scan position” would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakanishi with the above teachings of Hempson.  Hempson suggests that a program allows for easy implementation of a backlight driving method (par. 0039). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Hempson, and in further view of Dallas, US 6,633,301.
Regarding Claim 4, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1, but does not teach wherein performing the one or more operations associated with the single burst operation based on the first set of instructions comprises fetching a first set of current values from a memory module, and wherein each current value included in the first set of current values corresponds to a different light source included in the first sequence of light sources.

However, Dallas teaches the concept of a memory module that stores current values for updating the backlight of a display device (e.g., Memory 260 stores current values; col. 7 lines 19-31).  The combined invention would teach “wherein performing the one or more operations associated with the single burst operation based on the first set of instructions comprises fetching a first set of current values from a memory module, and wherein each current value included in the first set of current values corresponds to a different light source included in the first sequence of light sources.”  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakanishi in view of Hempson with the above teachings of Dallas.  Dallas suggests that memory modules are well-known circuits for storing values that will later be used to update parameters (col. 7 lines 19-21). 

Regarding Claim 14, Nakanishi in view of Hempson the display device of claim 11.

(e.g., Memory 260 stores current values; col. 7 lines 19-31).   The combined invention would teach “wherein performing the one or more operations associated with the single burst operation by fetching a first set of current values from a memory module, and wherein each current value included in the first set of current values corresponds to a different light source included in the first sequence of light sources.”  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakanishi in view of Hempson with the above teachings of Dallas.  Dallas suggests that memory modules are well-known circuits for storing values that will later be used to update parameters (col. 7 lines 19-21). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Hempson, and in further view of Dallas, as applied to claim 4 above, and in further view of Matsui, US 2005/0073845.

Regarding Claim 5, Nakanishi in view of Hempson and in further view of Dallas teaches the computer-implemented method of claim 4, but does not teach wherein performing the one or more operations associated with the single burst operation based on the first set of instructions further comprises writing the first set of current values to a first set of registers, and wherein a first register included in the first 

However, Matsui teaches the concept of registers that store current values (e.g., R, G, and B registers store current values. These registers are considered a “first set of registers”; par. 0130).  The combined invention would teach “wherein performing the one or more operations associated with the single burst operation based on the first set of instructions further comprises writing the first set of current values to a first set of registers, and wherein a first register included in the first set of registers stores a current value indicating an amount of current to be supplied to a first light source included in the first sequence of light sources.”  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Nakanishi in view of Hempson and in further view of Dallas with the above teachings of Matsui.  Matsui suggests that registers are a well-known and convenient way for current values to be stored and separated in memory from other current values (par. 0130).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Hempson, as applied to claim above, and in further view of Maruyama, US 2010/0134406. 

Regarding Claim 19, Nakanishi in view of Hempson teaches the display device of claim 17, but does not teach wherein the first topology includes a first entry corresponding to a first light source included in the first sequence of light sources, and wherein the first entry indicates at least one of a first serial peripheral interface coupled to the first light source, a first driver chip coupled to the first light source, and a first index assigned to the first light source.

However, Maruyama (Fig. 2) teaches the concept of an LED driver (150) with LED drive parts (180a-180d) that correspond to each row (113-116) of the backlight.  In the combined invention the LED driver (120) of Nakanishi would have an LED drive part for driving each row.   The entry point for row 1 of Nakanishi would be considered “a first entry corresponding to a first light source.”  Moreover, the LED drive part corresponding to row 1 of Nakanishi would be considered a “first serial peripheral interface coupled to the first light source.”  Because of Applicant’s use of the word “one of,” the limitations “a first driver chip coupled to the first light source, and a first index assigned to the first light source” will note be considered. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Nakanishi in view of Hempson with the above teachings of Maruyama.  Maruyama suggests that different drive parts, one for each row of LED lights, allows for each drive part to be responsible for only driving a single row.  

Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 7, Nakanishi in view of Hempson teaches the computer-implemented method of claim 1.

However, neither Nakanishi, Hempson, nor the remaining prior art, either alone or in combination, teaches further comprising: determining a second set of instructions associated with both the first vertical scan position and a second sequence of light sources; performing one or more operations based on the second set of instructions to update each light source included in the second sequence of light sources at least partially in parallel with a second sequence of screen pixels being updated, wherein the first sequence of light sources illuminates the second sequence of screen pixels to display at least a second portion of the image.  In Nakanishi, all of row 1, consisting of display areas 1a’-1f’, is scanned in accordance with one set of instructions (par. 0128).  Row 2, consisting if display areas 2a’-2f’, is scanned in accordance with a second set of instructions (par. 0128).  However, the display areas of row 2 are not associated with those in row 1, which is the “first vertical scan position,” as the claim requires.  

Claim 8 is objected to because it depends on claim 7. 
Regarding Claim 15, Nakanishi in view of Hempson teaches the display device of claim 11. 

However, neither Nakanishi, Hempson, nor the remaining prior art, either alone or combination, teaches wherein the display controller performs the additional steps of:
determining a second set of instructions associated with both the first vertical scan position and a second sequence of light sources; and performing one or more operations based on the second set of instructions to update each light source included in the second sequence of light sources at least partially in parallel with a second sequence of screen pixels being updated, wherein the first sequence of light sources illuminates the second sequence of screen pixels to display at least a second portion of the image. In Nakanishi, all of row 1, consisting of display areas 1a’-1f’, is scanned in accordance with one set of instructions (par. 0128).  Row 2, consisting if display areas 2a’-2f’, is scanned in accordance with a second set of instructions (par. 0128).  However, the display areas of row 2 are not associated with those in row 1, which is the “first vertical scan position,” as the claim requires.  

Claim 16 is objected to because it depends on claim 15. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 13, 2021